Mr. Justice Dávila,
with whom Mr. Justice Torres Rigual and Mr. Justice Martín concur, dissenting.
San Juan, Puerto Rico, September 26,1972
The Court, through the opinion rendered today, sets aside a judgment rendered by the Superior Court, Caguas Part, that orders appellant C. Brewer Puerto Rico, Inc., to pay to a worker the amount of $4,916 plus an equal sum as penalty and $500 for attorney’s fees. I dissent because Rule 43.1 of the Rules of Civil Procedure of 1958 is clear and final upon providing that “. . . Findings of fact based on oral evidence shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses. . . .” The opinion of the Court ignores the provision of the Rule which the Court itself adopted, and weighs the evidence as if it were judging the case at first instance. The principal function of this Court is to determine if the determinations of the trial court have sufficient support on the evidence presented, and in the absence of passion, prejudice or partiality they should be accepted. It is evident that the findings of fact which are now set aside have sufficient grounds on the evidence. I cannot concur.